RBC Capital Markets® Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-171806 Pricing Supplement Dated September 26, 2011 to the Product Prospectus Supplement ERN-ETF-1 Dated February 16, 2011, Prospectus Dated January 28, 2011, and Prospectus Supplement Dated January 28, 2011 Bullish Buffered Return Notes Linked to a Basket of Exchange Traded Funds, Due July 31, 2012 Royal Bank of Canada Royal Bank of Canada is offering the Bullish Buffered Return Notes (the “Notes”) linked to the performance of a basket of three ETFs (the “Basket”) comprised of the SPDR® S&P 500® Trust, which constitutes two thirds of the Basket, and the SPDR® Gold Trust, and the iShares® Dow Jones U.S. Real Estate Index Fund, each of which constitutes one sixth of the Basket. The CUSIP number for the Notes is 78008TUT9. The Notes provide a one-for-one positive return if the level of the Reference Asset increases from the Initial Level to the Final Level, subject to the Maximum Redemption Amount of 116.50% of the principal amount of the Notes. The Notes do not pay interest, and investors are subject to one-for-one loss of the principal amount of the Notes for any percentage decrease in the level of the Basket of more than 10% from the Pricing Date to, and including, the Valuation Date. Any payments on the Notes are subject to our credit risk. Issue Date: September 29, 2011 Maturity Date: July 31, 2012 The Notes will not be listed on any U.S. securities exchange. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page 1 of the prospectus supplement dated January 28, 2011, and “Additional Risk Factors Specific to the Notes” beginning on page PS-4 of the product prospectus supplement dated February 16, 2011, and “Selected Risk Considerations” on beginning on page P-6 of this pricing supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Per Note Total Price to public 100.00% $ Underwriting discounts and commissions 0.00% $ 0 Proceeds to Royal Bank of Canada 100.00% $ The price at which you purchase the Notes includes hedging costs and profits that Royal Bank or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the Notes.As a result, you may experience an immediate and substantial decline in the market value of your Notes on the Issue Date. RBC Capital Markets, LLC, which we refer to as RBCCM, acting as agent for Royal Bank of Canada, did not receive a commission in connection with the sale of the Notes. The price of the Notes included a profit of $4.00 per $1,000 in principal amount of the Notes earned by Royal Bank of Canada in hedging its exposure under the Notes. We may use this pricing supplement in the initial sale of the Notes.In addition, RBC Capital Markets, LLC or another of our affiliates may use this pricing supplement in a market-making transaction in the Notes after their initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. RBC Capital Markets, LLC Buffered Enhanced Return Notes Linked to a Basket of Exchange Traded Funds, Due July 31, 2012 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement, the prospectus supplement, and the prospectus. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series E Underwriter: RBC Capital Markets, LLC Reference Asset: The Notes are linked to the value of a basket of three exchange traded funds (each, a “Basket Component,” collectively, the “Basket Components”). Basket Component Bloomberg Ticker Component Weight Initial Level SPDR® S&P 500® Trust (the “SPY”) SPY 66.6667% SPDR® Gold Trust (the “GLD”) GLD 16.6667% iShares® Dow Jones U.S. Real Estate Index Fund (the “IYR”) IYR 16.6667% Currency: U.S. Dollars Minimum Investment: $1,000 and minimum denominations of $1,000 in excess thereof Pricing Date: September 26, 2011 Issue Date: September 29, 2011 CUSIP: 78008TUT9 Valuation Date: July 26, 2012 Payment at Maturity (if held to maturity): If, on the Valuation Date, the Percentage Change is positive, then the investor will receive an amount per $1,000 principal amount per Note equal to the lesser of: 1. Principal Amount + (Principal Amount x Percentage Change); and 2. Maximum Redemption Amount If, on the Valuation Date, the Percentage Change is less than or equal to 0%, but not by more than the Buffer Percentage (that is, the Percentage Change is between zero and -10%), then the investor will receive the principal amount only. If, on the Valuation Date, the Percentage Change is negative, by more than the Buffer Percentage (that is, the Percentage Change is between -10.01% and -100%), then the investor will receive a cash payment equal to: Principal Amount + [Principal Amount x (Percentage Change + Buffer Percentage)] Percentage Change: The Percentage Change will equal an amount, expressed as a percentage and rounded to two decimal places, equal to the sum of the Weighted Component Changes for the Basket Components. The Weighted Component Change for each Basket Component will be determined as follows: Final Level: The closing price per share of a Basket Component on the Valuation Date. Maximum Redemption Amount: 116.50% multiplied by the principal amount RBC Capital Markets, LLC P-2 Buffered Enhanced Return Notes Linked to a Basket of Exchange Traded Funds, Due July 31, 2012 Buffer Percentage: 10% Maturity Date: July 31, 2012, subject to extension for market and other disruptions, as described in the product prospectus supplement. Term: Ten (10) months Principal at Risk: The Notes are NOT principal protected.You may lose a substantial portion of your principal amount at maturity if there is a percentage decrease in the closing level of both of the Basket Components of more than 10% from the Pricing Date to the Valuation Date. Calculation Agent: RBC Capital Markets, LLC U.S. Tax Treatment: By purchasing a Note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the Note as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the Notes are uncertain and the Internal Revenue Service could assert that the Notes should be taxed in a manner that is different from that described in the preceding sentence.Please see the discussion (including the opinion of our counsel Morrison & Foerster LLP) in the product prospectus supplement dated February 16, 2011 under “Supplemental Discussion of U.S.
